Citation Nr: 0902271	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-09 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cold injury of left lower extremity, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected cold injury of right lower extremity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1975, and from May 1978 to December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court), in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice for claims of entitlement to increased disability 
ratings requires that at least general notice of the specific 
rating criteria that must be met to prove an increased rating 
be provided in those cases where the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
Although the October 2005 notice letter advised the veteran 
that he needed to submit evidence that his cold injuries to 
the left and right lower extremities had worsened, it did not 
advise him of the specific criteria necessary for higher 
evaluations.  The Board finds that this element of the 
Vazquez-Flores test has not been met.  The evidence of record 
does not show that the veteran had actual knowledge of the 
rating criteria for cold injury residuals or that any error 
in not advising the veteran of these specific criteria is not 
prejudicial to him.  Therefore, the veteran should be advised 
of the criteria necessary for entitlement to higher 
disability ratings for cold injury residuals of the left and 
right lower extremities pursuant to 38 C.F.R. § 4.104a, 
Diagnostic Code 7122.

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

The veteran was afforded a VA peripheral vascular examination 
in November 2005 to assess the current severity of his 
service-connected cold injury residuals to the left and right 
lower extremities.  However, during his December 2007 
personal hearing, the veteran testified that he had symptoms 
not addressed at the time of his most recent examination 
which indicate his condition may have worsened since the 
November 2005 examination.  Moreover, his representative has 
indicated that the veteran should be provided another VA 
examination to assess the current severity of his cold injury 
residuals of both lower extremities if increased disability 
ratings cannot be assigned at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the veteran's claims for 
increased disability ratings for cold 
injury residuals of the left and right 
lower extremities.  In particular, the 
notice letter should describe the 
diagnostic criteria necessary to establish 
higher disability ratings for cold injury 
residuals.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).
2.  The RO should arrange for the veteran 
to undergo a VA peripheral vascular 
examination by a physician with 
appropriate expertise to determine the 
current severity of the service-connected 
residuals of cold injuries to the left and 
right lower extremities.  The veteran's 
claims folder should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
such a review was conducted.  All 
appropriate diagnostic tests should be 
conducted.  The examiner should be 
requested to specifically note the 
existence and severity of any of the 
following conditions:  arthralgia or other 
pain, numbness or cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhydrosis, 
or X- ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  A complete rationale 
must be provided as to all findings and 
any opinions.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

3.  Thereafter, the RO should readjudicate 
the issues of entitlement to increased 
disability ratings for cold injury 
residuals to the left and right lower 
extremities.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




